Citation Nr: 9904161	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  97-19 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for impaired hearing.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Service


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to March 
1946, and from October 1952 to December 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 decision by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's application 
to reopen his previously denied claim of service connection 
for impaired hearing for failure to present new and material 
evidence.


REMAND

A review of the veteran's claims file shows that he had 
requested to be scheduled for an RO hearing before a 
traveling Board Member in his VA Form 1-9 substantive appeal, 
which was received by VA in December 1996.  The file shows 
that he appeared for an RO hearing before a regular hearing 
officer in February 1997.  However, it remains unclear 
whether or not he still desired to have a hearing before a 
Board Member.  In correspondence sent from the Board to the 
veteran in December 1998, he was requested to specify his 
wish in this regard.  The correspondence stated that if he 
did not reply within 30 days from the date of mailing of this 
letter, the Board would assume that he still wanted a hearing 
at the RO before a traveling Member of the Board.  
Subsequently, no timely response of any sort was received 
from the veteran.  Pursuant to the letter, the veteran's 
silence will be construed as an affirmative request for a 
hearing. He should therefore be scheduled for a hearing 
before a traveling Member of the Board, sitting at the RO.  
The case is remanded so that he may be afforded the 
opportunity to have his requested hearing.



Hence, the case is REMANDED to the RO for the following 
developments:

The veteran should be scheduled for a 
hearing at the RO before a traveling 
Member of the Board in order that he 
might present testimony and additional 
evidence in support of his appeal of a 
June 1996 RO decision, which had denied 
his application to reopen his previously 
denied claim of service connection for 
impaired hearing for failure to present 
new and material evidence. 

Thereafter, following the aforementioned hearing, the claims 
folder shall be returned to the Board for further appellate 
review.  No action is required of the veteran until he 
receives further notice.  The purposes of this remand are to 
procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

The law requires full compliance with all orders in this 
remand.  Although the instructions in this remand should be 
carried out in a logical chronological sequence, no 
instruction in this remand may be give a lower order of 
priority in terms of the necessity of carrying out the 
instruction completely.  See Stegall v. West, 11 Vet. App. 
268 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 



(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


